UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1657


In Re:   HARVEY P. SHORT,

                Petitioner.




         On Petition for Writ of Mandamus.     (2:09-cv-00119)


Submitted:   October 29, 2010               Decided:   November 8, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harvey P. Short, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harvey       P.      Short    petitions      for    a     writ      of   mandamus

seeking      an    order      to    compel       the    Commissioner         of    the    Social

Security Administration and an Assistant United States Attorney

in    West    Virginia        to    make    back       payments    of    Social         Security

benefits to which Short claims he is entitled.                           We conclude that

Short is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary          circumstances.            Kerr     v.     United     States

Dist.       Court,      426     U.S.      394,    402    (1976);      United       States      v.

Moussaoui,        333    F.3d      509,    516-17       (4th   Cir.     2003).         Further,

mandamus relief may be obtained only when the petitioner has a

clear right to the relief sought and there is no other available

remedy.       In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001); In re

First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Because Short had another available remedy, and has

availed himself of that remedy by filing an action currently

pending in federal district court, relief is not available by

way    of    mandamus.           Accordingly,          although    we    grant         leave   to

proceed in forma pauperis, we deny the petition for writ of

mandamus.         We dispense with oral argument because the facts and

legal    contentions          are      adequately       presented       in   the       materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    3